Citation Nr: 1423305	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In June 1979, the RO denied service connection for a nervous condition.  The Veteran did not perfect an appeal of that decision.  

2.  Evidence received since the June 1979 decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1979 RO decision which denied the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a); 20.1103 (2013).  

2. Subsequent to the June 1979 RO decision, new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the claim for service connection for an acquired psychiatric disorder without detriment to the due process rights of the Veteran.  

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and that the evidence is otherwise sufficient to award service connection for this disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

Although the RO eventually determined in this case that new and material evidence had not been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Psychiatric Disorder

A claim for service connection for a nervous condition was previously considered and denied by the RO in rating decisions dated in February 1979 and June 1979.  Although notified of the denial, the Veteran failed to perfect an appeal with regard to the denial within 12 months.  He also did not submit any new and material evidence with respect to this claim within the applicable one year period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the June 1979 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Therefore, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in June 1979 finding that the evidence did not show that any current psychiatric disorder was related to service.  

At the time of the June 1979 RO decision that denied service connection for a nervous condition, the evidence of record consisted of service treatment records; private medical records dated in 1978 from Dr. J.W.B.; private medical records dated in 1978 and 1979 from Dr. J.B.C.; and copies of written submissions from the Veteran.  

Service treatment records show that in August 1973 the Veteran was evaluated because he was unhappy with life in the service and had used marijuana to cope.  Impression was immature personality and the psychiatry clinic recommended administrative discharge if Command considered the Veteran unsuitable for service at some future date.  A November 1976 record indicated that the Veteran was seen in the psychiatry clinic to discuss situational conflicts.  There was no psychiatric disability noted on his February 1977 discharge examination and the Veteran denied depression or excessive worry or nervous trouble of any sort on his contemporaneous report of medical history.  

Private medical records of Dr. J.W.B. in 1978 noted a diagnosis of anxiety reaction.  The Veteran was seen in early September 1978 after attacks characterized by rapid breathing, associated with graying of vision and a feeling of fullness or tightness in his head and a sensation of diffuse anxiety.  An improvement of depression was noted in November 1978.  It also was noted that he had a past psychiatric profile of a strict overbearing mother who frequently beat him as a small child and who encouraged his entry into service which the Veteran detested.  Dr. J.W.B. also noted that it was impossible to entirely exclude schizophrenia, but thought such disorder unlikely.  

In a December 1978 letter and his March 1979 Notice of Disagreement the Veteran informed VA that he was being treated privately by a Dr. J.B.C. and that he had seen a psychiatrist at the VA hospital in Philadelphia where he worked at the time.  He stated that he had seen Dr. J.B.C. every week for five months.  Three faded and nearly illegible private medical records from Dr. J.B.C. indicated that the Veteran was seen in October 1978 for occasional depression and hyperventilation.  

In February 2009, the Veteran filed his petition to reopen a claim for service connection for anxiety and depression.  Since the June 1979 rating decision, the following evidence has been associated with the claims file: private hospital records dated in July 1976 during service related to a motor vehicle accident; copies of the motor vehicle accident reports in July 1976; VA outpatient treatment records dated in 1974, 1976, May 1977 to April 1985, December 2000 to July 2001, and December 2001 to February 2006; VA examinations dated in December 1979, June 1980, October 1981, April 1985, April 1998, September 2001, and April 2009; private hospital records dated in April 2000; private medical records from Dr. J.B.C. and from the Blue Cross Blue Shield Federal Employee Program dated in July 1979; and copies of written submissions from the Veteran and his representative about this and other claims.  

While much of the evidence added to the record since June 1979 relates to other claims, in October 1981 the Veteran underwent a VA psychiatric examination when examined for breathing difficulties and headaches.  The Veteran told the examiner that he experienced emotional difficulties in service because of life in service and general harassment by his superiors.  The examining psychiatrist noted some signs of a personality disorder and a great deal of anxiety and depression when his poor tolerance for frustration was not gratified. 

Private medical records from Dr. J.B.C. and from the Blue Cross Blue Shield Federal Employee Program dated in July 1979 revealed that the Veteran was diagnosed with acute anxiety with depression and saw Dr. J.B.C. for 17 visits in 1978 and 1979.  It was noted on the July 1979 employee insurance form that his acute anxiety with depression was provoked by his commanding officers while in the service.  

An October 1978 VA treatment record noted that the Veteran was followed by the VA psychiatric clinic.  A partial November 1978 VA treatment record indicated that the Veteran was receiving private psychiatric care from a Dr. G. through his health plan, but had become anxious and hyperventilated while working at VA that day.  A December 2003 VA treatment record noted the Veteran had episodic outpatient psychiatric care for years and a February 2004 VA treatment record noted a history of depression.  Individual therapy sessions are chronicled in records dated in 2000, 2003 and 2004.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  While some of the evidence submitted subsequent to the June 1979 RO decision as noted above is duplicative, the private medical records of Dr. J.B.C. are new, in that they were not previously of record when his earlier medical records had been submitted before the June 1979 rating decision was issued.  This newly submitted evidence is also material.  

The claim was denied in 1979 because the evidence did not show that any current psychiatric disorder was related to active service.  Additional medical records received subsequent to June 1979 include a July 1979 employee insurance form on which it was indicated that the Veteran was being treated for acute anxiety with depression which had been provoked by his commanding officers while in service.  Additional records also included the report of an October 1981 VA psychiatric examination during which the Veteran reported his emotional difficulties in service were due to harassment from superiors.  

The Board notes that the Veteran is competent to attest to symptoms he was capable of perceiving and to events he participated in.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). The reports of the Veteran's symptomatology and contentions made during his October 1981 VA examination and to his private physician and insurance company within two years of discharge are presumed credible for the purposes of reopening the claim as they have not been shown to be inherently false or untrue, or beyond the competence of the Veteran to make.  See Justus, 3 Vet. App. at 513.  As such, this is material evidence as well.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given that the Veteran has not been given a psychiatric examination since the July 1979 insurance form was recently provided to VA.  In fact, his only psychiatric examination was in 1981 and was not done in reference to his earlier claim for service connection for a nervous condition.  

In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a current psychiatric disorder that is related to his period of active service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include anxiety and depression, is reopened.  To this extent, and this extent only, the appeal is granted.  


REMAND

Unfortunately, a remand is required for the Veteran's reopened claim for service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

As noted above, evidence in the claims file indicates that the Veteran was in active duty status when he was seen on two occasions for psychiatric counseling.  Further, according to a private physician, he was treated from October 1978 to April 1979, a little more than a year after discharge from service, during at least 17 psychiatric consultations regarding acute anxiety with depression.  To date, the Veteran has not been provided a VA mental examination regarding this claim.  With evidence of psychiatric complaints and treatment either during service or near the time of discharge, the Board believes the evidence of record is sufficient to warrant a VA examination and medical opinion on whether any current psychiatric disorder is related to service or whether any preexisting psychiatric disorder was caused by or aggravated as a result of his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the Veteran's December 1972 enlistment examination does not contain any references to a preexisting psychiatric disorder, so he is presumed in sound condition at entry into service in March 1973 unless there is clear and unmistakable evidence demonstrating that a diagnosed psychiatric disorder existed prior to service and was not aggravated by service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Additionally, service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

In this case, it is not clear from the October 1978 correspondence of Dr. J.W.B. whether any psychiatric disorder preexisted service and, if so, whether any preexisting psychiatric disorder was aggravated during service.  Clearly any trauma experienced in service is a potential source for a service-connected psychiatric disorder, even if the trauma during service was of a personal nature, such as the death or injury of a family member.  

Therefore, on remand the RO/AMC should schedule the Veteran for a VA mental examination to obtain a medical opinion consistent with the instructions in this remand.  

The Board notes that when he first filed his claim for service connection in the 1970s the Veteran also provided information about other medical personnel he saw shortly after discharge about his psychiatric complaints, although records from all these providers are not found in the claims file.  Therefore, on remand the RO/AMC should attempt to obtain from the Veteran any necessary permission to obtain his medical records from the following: a Dr. Goff and Mrs. Sayer and Dr. Thomasetti.  The Board notes that the Veteran provided partial contact information for the above in November 1978 and January 1979, but it is doubtful such information is still accurate after the passage of time.  

The Veteran also claimed in correspondence received in January 1979 that he received psychiatric counseling at the VA hospital in Philadelphia and an October 1978 VA medical record indicates that the Veteran was followed by VA psychiatry.  A partial November 1978 VA medical record indicates that some of his 1978 VA medical records are missing.  Therefore, on remand, the RO/AMC should make another effort to obtain VA medical records related to psychiatric complaints and treatment for the period from his discharge from service in March 1977 until November 1978.  

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, any VA medical records dated after February 2006 and pertaining to treatment of any psychiatric disorder should be associated with the paper claims file or with the Veteran's Virtual VA eFolder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any psychiatric disorder and whose records are not found within the claims file.  Of particular interest are any private medical records from the 1970s from the practice of Dr. Goff and Mrs. Sayer and from the office of Dr. Thomasetti; as well as any records of evaluation and/or treatment from the Philadelphia VA Medical Center (VAMC) or the Allentown clinic from the time of the Veteran's discharge from service in March 1977 until November 1978, and from February 2006 to the present.  

After the Veteran has signed the appropriate releases, attempt to obtain and associate with the paper or electronic claims file any records identified by the Veteran that are not already associated with the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, schedule the Veteran to undergo an appropriate VA examination, by a qualified psychiatrist or psychologist, to determine the nature, extent, onset, and etiology of any acquired psychiatric disability.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner should consider all of the medical and lay evidence of record and should answer the following:

a)  Does the evidence clearly and unmistakably show that any psychiatric disorder(s) which you have diagnosed existed prior to service?  

b)  If the answer is yes, does the evidence clearly and unmistakably show that the diagnosed psychiatric disorder(s) was(were) not permanently worsened during service beyond the natural progression of the disorder.  

c)  If the answer is no:  

i)  Does the evidence show that any diagnosed psychiatric disorder(s) began within one year of the Veteran's separation from active service in March 1977?  

ii)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder(s) is(are) otherwise causally related to any event, injury, or disease during service?  

A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, readjudicate the Veteran's reopened claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


